DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018115416, filed on 18 June 2018.

Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fiber cords (32) from [0022] are not found in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Interview
As per the examiner-initiated interview with attorney Sheldon Moss on 7 July 2022, claim 1 will be interpreted to read as follows “…an annular resin main body that is disposed at an outer side, in a tire radial direction, of the carcass…”. See attached PTO-413 Interview Summary for further explanation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JP2007308055) in view of Mito (JP2007069745).
Regarding claim 1, Kono discloses a pneumatic tire comprising:
a pair of bead cores (“bead core” (2));
a carcass extending between the pair of bead cores (“carcass” (7));
a belt layer including: an annular main body that is disposed at an outer side, in a tire radial direction, of the carcass (Fig 1,“belt layer” (8)), and
reinforcing cords that extend in a tire circumferential direction, that are spaced apart in a tire width direction, and that are embedded in the main body ([0020]); and
a reinforcing layer (“reinforcing layer” (12)) disposed at an inner side, in the tire radial direction, of the belt layer, the reinforcing layer including fiber cords ([0038]) that extend at an angle of at most ±45o relative to the tire width direction ([0014], in that the cords are from 80 to 90o from the tire circumferential direction).
While Kono does not explicitly disclose that the annular main body is made of resin with the cords embedded within the resin, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Mito, which is within the tire art, teaches that the reinforcing cords should be embedded in (and are therefore part of the annular main body) resin ([0007]) for the benefit for improving tire rigidity, which improves tire steering stability, without increasing the tire mass ([0003, 0007]).
Regarding claim 2, modified Kono teaches all limitations of claim 1 as set forth above. Additionally, Kono teaches that the fiber cords extend at an angle of at most ±10o relative to the tire width direction ([0014]).
Regarding claim 3, modified Kono teaches all limitations of claim 1 as set forth above. Additionally, Kono teaches that a width of the reinforcing layer is at least a quarter of a belt width of the belt layer (Fig 2).
Regarding claim 5, modified Kono teaches all limitations of claim 2 as set forth above. Additionally, Kono teaches that a width of the reinforcing layer is at least a quarter of a belt width of the belt layer (Fig 2).

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JP2007308055) and Mito (JP2007069745) in view of Tanaka (US20020014295).
Regarding claim 4, modified Kono teaches all limitations of claim 1 as set forth above. While modified Kono does not explicitly teach that the tire further comprises, at a tire side portion, a side reinforcing portion at an inner side, in the tire width direction, of the carcass, wherein the reinforcing layer is superposed in the tire radial direction with an outer side end, in the tire radial direction, of the side reinforcing portion, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Tanaka, which is within the tire art, teaches a tire that comprises of a side reinforcing portion (“sidewall reinforcing rubber layer” (13)) located on the inner side of the carcass in the tire width direction (Fig 1) wherein the reinforcing layer is superposed in the tire radial direction with an outer side end, in the tire radial direction, of the side reinforcing portion (Fig 1) for the benefit of supporting the tire when there is insufficient air pressure in the tire ([0002]).
  Regarding claim 6, modified Kono teaches all limitations of claim 2 as set forth above. While modified Kono does not explicitly teach that the tire further comprises, at a tire side portion, a side reinforcing portion at an inner side, in the tire width direction, of the carcass, wherein the reinforcing layer is superposed in the tire radial direction with an outer side end, in the tire radial direction, of the side reinforcing portion, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Tanaka, which is within the tire art, teaches a tire that comprises of a side reinforcing portion (“sidewall reinforcing rubber layer” (13)) located on the inner side of the carcass in the tire width direction (Fig 1) wherein the reinforcing layer is superposed in the tire radial direction with an outer side end, in the tire radial direction, of the side reinforcing portion (Fig 1) for the benefit of supporting the tire when there is insufficient air pressure in the tire ([0002]).
Regarding claim 7, modified Kono teaches all limitations of claim 3 as set forth above. While modified Kono does not explicitly teach that the tire further comprises, at a tire side portion, a side reinforcing portion at an inner side, in the tire width direction, of the carcass, wherein the reinforcing layer is superposed in the tire radial direction with an outer side end, in the tire radial direction, of the side reinforcing portion, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Tanaka, which is within the tire art, teaches a tire that comprises of a side reinforcing portion (“sidewall reinforcing rubber layer” (13)) located on the inner side of the carcass in the tire width direction (Fig 1) wherein the reinforcing layer is superposed in the tire radial direction with an outer side end, in the tire radial direction, of the side reinforcing portion (Fig 1) for the benefit of supporting the tire when there is insufficient air pressure in the tire ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 51-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749